

114 S168 IS: Regulatory Responsibility for our Economy Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 168IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Roberts (for himself, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mr. Coats, Mr. Crapo, Mrs. Fischer, Mr. Grassley, Mr. Hatch, Mr. Isakson, Mr. Johnson, Ms. Murkowski, Mr. Rubio, Mr. Sessions, Mr. Wicker, Mr. Tillis, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo codify and modify regulatory requirements of Federal agencies. 1.Short
 titleThis Act may be cited as the Regulatory Responsibility for our Economy Act of 2015.2.DefinitionsIn this Act—(1)the term agency means any authority of the United States that is—(A)an agency as defined under section 3502(1) of title 44, United States Code; and(B)shall include an independent regulatory agency as defined under section 3502(5) of title 44, United States Code;(2)the term regulation—(A)means an agency statement of general applicability and future effect, which the agency intends to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency; and(B)shall not include—(i)regulations issued in accordance with the formal rulemaking provisions of sections 556 and 557 of title 5, United States Code;(ii)regulations that pertain to a military or foreign affairs function of the United States, other than procurement regulations and regulations involving the import or export of non-defense articles and services; or(iii)regulations that are limited to agency organization, management, or personnel matters;(3)the term regulatory action means any substantive action by an agency (normally published in the Federal Register) that promulgates or is expected to lead to the promulgation of a final regulation, including notices of inquiry, advance notices of proposed rulemaking, and notices of proposed rulemaking; and(4)the term significant regulatory action means any regulatory action that is likely to result in a regulation that may—(A)have an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities;(B)create a serious inconsistency or otherwise interfere with an action taken or planned by another agency;(C)materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligation of recipients thereof;(D)add to the national debt; or(E)raise novel legal or policy issues arising out of legal mandates, the President's priorities, or the principles set forth in this Act.3.Agency
			 requirements(a)Federal
 regulatory systemThe Federal regulatory system shall—(1)protect the public health, welfare, safety, and the environment of the United States, especially those promoting economic growth, innovation, competitiveness, and job creation;(2)be based on the best available science and information;(3)allow for public participation and an open exchange of ideas;(4)promote predictability and reduce uncertainty, including adherence to a clearly articulated timeline for the release of regulatory documents at all stages of the regulatory process;(5)identify and use the best, most innovative, and least burdensome tools for achieving regulatory ends;(6)take into account benefits and costs, both quantitative and qualitative;(7)ensure that regulations are accessible, consistent, written in plain language, and easy to understand; and(8)measure, and seek to improve, the actual results of regulatory requirements.(b)RequirementsEach agency shall—(1)propose or adopt a regulation only upon a reasoned determination that the benefits of the regulation justify the costs of the regulation to the extent permitted by law;(2)tailor regulations of the agency to impose the least burden on society, consistent with obtaining regulatory objectives, taking into account, among other things, the costs of cumulative regulations;(3)select, in choosing among alternative regulatory approaches, those approaches that maximize net benefits, including potential economic, environmental, public health and safety, and other advantages, distributive impacts, and equity;(4)specify performance objectives, rather than specifying the behavior or manner of compliance that regulated entities are required to adopt;(5)identify and assess available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior, such as user fees or marketable permits, or providing information upon which choices can be made by the public; and(6)use the best available techniques to quantify anticipated present and future benefits and costs.4.Public
			 participation(a)In
 generalRegulations shall be—(1)adopted through a process that involves public participation; and(2)based, to the extent consistent with law, on the open exchange of information and perspectives among State, local, and tribal officials, experts in relevant disciplines, affected stakeholders in the private sector, and the public as a whole.(b)Opportunity To
 ParticipateEach agency shall—(1)provide the public with an opportunity to participate in the regulatory process;(2)as authorized by law, afford the public a meaningful opportunity to comment through the Internet on any proposed regulation, with a comment period that shall begin on the date on which the proposed regulation is published in the Federal Register and be not less than 60 days, unless the relevant regulation is designated by the Administrator of the Office of Information and Regulatory Affairs to be an emergency rule;(3)provide, for both proposed and final rules, timely online access to the rulemaking docket on regulations.gov, including relevant scientific and technical findings, in an open format that can be easily searched and downloaded; and(4)for proposed rules, provide access to include, to the extent permitted by law, an opportunity for public comment on all pertinent parts of the rulemaking docket, including relevant scientific and technical findings.(c)Seeking
 affected partiesBefore issuing a notice of proposed rulemaking, each agency shall, where appropriate, seek the views of those who are likely to be affected, including those who are likely to benefit from and those who are potentially subject to such rulemaking.(d)Delay of
			 implementation(1)In
 generalAn agency shall delay implementation of an interim final rule until final disposition of a challenge is entered by a court in the United States, if—(A)the agency excepted the rule from notice and public procedure under section 553(b)(B) of title 5, United States Code; and(B)the agency exception of the rule described under paragraph (1) is challenged in a court in the United States.(2)Length of
 delayIf implementation of an interim final rule is delayed under paragraph (1), the delay shall continue until a final disposition of the challenge is entered by the court.5.Integration and
 innovation(a)FindingsCongress finds that—(1)some sectors and industries face a significant number of regulatory requirements, some of which may be redundant, inconsistent, or overlapping; and(2)greater coordination across agencies should reduce these requirements, thus reducing costs and simplifying and harmonizing rules.(b)Promotion of
 innovationIn developing regulatory actions and identifying appropriate approaches, each agency shall—(1)promote coordination, simplification, and harmonization; and(2)identify means to achieve regulatory goals that are designed to promote innovation.6.Flexible
			 approaches(a)In
 generalEach agency shall identify and consider regulatory approaches that reduce burdens, especially economic burdens, and maintain flexibility and freedom of choice for the public.(b)ContentsThe approaches described under subsection (a) shall include warnings, appropriate default rules, disclosure requirements, and the provision of information to the public in a form that is clear and intelligible.7.ScienceEach agency shall ensure the objectivity of any scientific and technological information and processes used to support the regulatory actions of the agency.8.Retrospective
			 analyses of existing rules(a)Retrospective
			 analyses(1)In
 generalTo facilitate the periodic review of existing significant regulatory actions, agencies shall consider how best to promote retrospective analysis of rules that may be outmoded, ineffective, insufficient, or excessively burdensome, and to modify, streamline, expand, or repeal such regulations in accordance with what has been learned.(2)AgreementOnce every 5 years, each agency may enter into an agreement with a qualified private organization to conduct the retrospective analysis described in paragraph (1) of the agency.(3)Publication
 onlineAny retrospective analyses conducted under this subsection, including supporting data, shall be published online.(b)Agency
			 plans(1)Plan(A)In
 generalNot later than 180 days after the date of enactment of this Act, each agency shall develop and submit to the appropriate congressional committees a preliminary plan for reviewing significant regulatory actions issued by the agency, consistent with law, under which the agency shall review its existing significant regulatory actions once every 5 years to determine whether such regulations should be modified, streamlined, expanded, or repealed so as to make the regulatory program of the agency more effective or less burdensome in achieving the regulatory objectives.(B)RepealIf the plan described in subparagraph (A) includes suggestions for needed repeals a timeline for such repeals shall also be included in the plan.(2)ReportUpon completion of a review under a plan submitted under paragraph (1), each agency shall submit to the appropriate congressional committees a report that—(A)describes the outcome of the review, including which regulations were modified, streamlined, expanded, or repealed;(B)describes the reasons for the modifications, streamlining, expansions, or repeals described in subparagraph (A); and(C)in any case where an agency did not take action, describes the reasons why the agency did not take action to modify, streamline, expand, or repeal any significant regulatory actions.9.Judicial
 reviewAny person may file a petition for judicial review of any agency action required under this Act within the United States Court of Appeals for the District of Columbia Circuit or for the circuit in which such person resides or in which such person's principal place of business is located. Courts of appeals of the United States shall have exclusive jurisdiction of any action to obtain judicial review (other than in an enforcement proceeding) of such an action if any district court of the United States would have had jurisdiction of such action but for this section.